         1 Jonah A. Grossbardt(State Bar No. 283584)
           SRIPLAW
         2 1801 Century Park East
           Suite 1100
         3 Los Angeles, CA 90067
           323.364.6565 —Telephone
         4 561.404.4353 —Facsimile                   ~~~~~ ~~~ ~~~,~~~ ~ `~~~a ~~ ~6 ~ .
           jonah.~~rossbardt(a~sriplaw.com                                     ~g C~,~r~,
         5
           Attorney for Plaintiff
         6 SID AVERY AND ASSOCIATES,INC. DBA MPTV IMAGES

         7
                                  UNITED STATES DISTRICT COURT
         8
                                 CENTRAL DISTRICT OF CALIFORNIA
         9
  0
 3"     10
 Q U
a~ aW
              SID AVERY AND ASSOCIATES,INC.                 Case No.: 2:18-cv-10232-CJC~SSx~
.
 x;     11    DBA MPTV IMAGES,
 ~z

   a0   12                                    Plaintiff,   [         STIPULATED
                                                           PROTECTIVE ORDER
        13    v.

        14 PIXELS.COM,LLC,

        15                                  Defendant.

        16

        17         All parties to this action have jointly moved this Court for the entry of a

        18 protective order to govern the production of Discovery Material(defined below), by

        19 both parties and non-parties, in the above-captioned action (the "Lawsuit").

        20.

        21
                                                                                     Z:is-~~-io232-c~
     Ca~~ 2:18-cv-10232-CJC-SS Document 48 Filed 08/05/19 Page 2 of 27 Page ID #:450




      1         Having read and considered the parties' motion, and finding good cause shown,

      2 ~ the parties' motion is hereby GRANTED. The below provisions shall apply to all

      3 ~ discovery conducted in Lawsuit.

      4 I.      DEFINITIONS

      5         A.        Designated Material

      6         The term "Designated Material" shall mean any Discovery Material (as defined

      7 ~ in Section I.C) designated by a Producing Party (as defined in Section I.F) as either

      8 "CONFIDENTIAL" or "HIGHLY CONFIDEN'ITAL -ATTORNEYS'EYES

      9 ONLY"in accordance with Paragraphs III.A to III.D below. All Designated Material

QU   10 and any information or material copied or derived therefrom,'and all copies, excerpts,
aW
          and summaries thereof, as well as testimony and oral conversations which reveal that
 z   11

 a   12 ~ information, shall be treated as and hereinafter referred to as Designated Material.

     13         B.        Confidential and Highly Confidential -Attorneys' Eyes Only

     14              1.     "CONFIDENTIAL" comprises or contains information that

     15         Producing Party claims in good faith to constitute or relate to sensitive business

     16         financial, or commercial information (including identifying information fo

     17         customers of the Producing Party) that is not publicly available and provides

     18         commercial advantage to its possessor and the disclosure of which to person

     19         other than those set forth in Section V.A. below would create a substantial

     20         of serious harm that could not be avoided by less restrictive means.

     21                                              2
                                                                                 2:18-cv-10232-C7C-
     Ca   2:~8-cv-10232-CJC-SS Document 48 Filed 08f05/19 Page 3 of 27 Page iD #:451




      1              2.     "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONL

      2         comprises or contains information that the Producing Party claims in good

      3         is information that is ofa highly confidential nature and is competitively

      4         or important to the Producing Party's business, including, but not limited to, non

      5         public pricing and revenue information, and other sensitive financial data,

      6         disclosure of which to persons other than those set forth in Section V.B be

      7         could create a risk of harm that could not be avoided by less restrictive means.

      8         C.        Discovery Material

      9         The term "Discovery Material" shall mean any Document(as defined at Section

3°   10 I.D), material, item, testimony, or thing filed with or presented to the Court or
d~
aW
aW   11 produced, served, exchanged, or generated during the discovery process, including,
~z

 a   12 for example, exhibits; answers to interrogatories; responses to requests for admissions;

     13 responses to requests for production and any documents produced in connection

     14 therewith; subpoenas; declarations; affidavits; letters; emails; deposition testimony or

     15 transcripts; and all copies, extracts, summaries, compilations, designations, and

     16 portions thereof.

     17        D.         Documents

     18        The term "Document" shall mean.all writings, recordings, or photographic

     19 ~ materials as described and defined in Rule 1001 ofthe Federal Rules of Evidence,

     20 including electronically stored information and data, whether produced or created by a

     21                                              3
                                                                                  2:18-cv-10232-CJC-S
         Ca~~ 2:~8-cv-10232-CJC-SS Document 48 Filed 08/05/19 Page 4 of 27 Page ID #:452




          1 Party or another person, and whether produced pursuant to Federal Rule of Civil

          2 Procedure 34, pursuant to a subpoena, by agreement, or otherwise. This shall include

          3 but not be restricted to, all interrogatory answers, responses to requests for production

          4 or for admission(s), deposition testimony, and deposition exhibits. This Protective

          5 Order is not intended to, and shall not, expand, enlarge, or otherwise change any

          6 Party's obligations concerning the scope, limitations, and form of discovery as set

          7 forth in any Discovery Plan and Scheduling Order put in place in the Lawsuit.

          8         E.    Party

          9         The term "Party" shall refer to any plaintiff or defendant in the Lawsuit.

3°       10         F.    Producing Party
Q~
à~. w
cc `'    11         The term "Producing Party" shall mean any Party to the Lawsuit or any non-
~z

   a     12 party, including its counsel, retained experts, directors, officers, employees, or agents.

         13 who produces any Discovery Material during discovery for the Lawsuit.

         14         G.    Receiving Party

         15         The term "Receiving Party" shall mean any Party to the Lawsuit, including its

         16 counsel, retained experts, directors, officers, employees, or agents, who receives any

         17 Discovery Material.

         18

         19

         20

         21                                              4
                                                                                     2:18-cv-10232-CJC-S
             2:18-cv-10232-CJC-SS Document 48 Filed 08/05/19 Page 5 of 27 Page ID #:~53




         1 II.    RESTRICTION ON DISCLOSURE AND USE OF DESIGNATED

         2        MATERIAL

         3        A.     Scope

         4        This Order shall encompass all Discovery Material produced during this

         5 Lawsuit except that this Order shall not encompass information that(a) is lawfully in

         6 the possession of or otherwise known to the Receiving Party or the public before the

         7 date of its transmission to the Receiving Party,(b)lawfully comes into the possession

         8 of the Receiving Party by means other than by production by Producing Party, or (c)

         9 lawfully comes into the possession of or otherwise becomes known to the public after
   Q
a°      10 the date of its transmission to the Receiving Party, provided that such information
.
a
a W
~, ~'   11 does not become publicly known by any act or omission ofthe Receiving Party that
~z

   a    12 would be in violation of this Order.

        13        B.     Purpose

        14        Designated Materials shall be used solely for purposes of and in connection

        15 with this Lawsuit and the information contained therein shall not be used or disclosed

        16 for any other purpose, including, without limitation, any business or commercial

        17 purpose.

        18        C.     Confidentiality

        19        Designated Material and the information derived from such Designated

        20 Material (excluding information which is derived lawfully from an independent

        21                                            5
                                                                                  2:18-cv-10232-CJGS'
     C~~~ 2:18-cv-10232-CJC-SS Dacument 48 Filed 08/05/19 Page 6 of 27 Page ID #:454




      1 source) shall not be given, shown, made available, discussed, or otherwise

      2 ~ communicated or disclosed in any manner, either directly or indirectly, to any person

      3 not authorized to receive the information under the terms of this Order.

      4        D.     Maintenance of Designated Material

      5        Designated Material shall be maintained by the Receiving Party at a location

      6 ~ and under circumstances reasonably designed to ensure compliance with this Order.

      7 ', The Receiving Party shall protect the confidentiality of Designated Material using

      8 procedures that are no less stringent than the measures used to protect the Receiving

      9 Parties' own Designated Material or similar confidential material.
 a

3
~°   10        E.     Restrictions on Designated Materials
a~
~~   11        The restrictions on the use of Designated Material established by this Order are

     12 ~ applicable to the Receiving Party. A Producing Party is free to do whatever it desires

     13 with its own Designated Material.

     14        F.     Discovery from Non-Parties

     15        Information sought or obtained from a person not a Party to the Lawsuit("non-

     16 party") shall be treated as Designated Material if requested by the non-party. Any

     17 such information designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL

     18 ATTORNEYS'EYES ONLY" pursuant to Paragraphs III.A to III.D by a non-party

     19 will be accorded the same protection as the Parties' Designated Material, and will be

     20 subject to the same procedures as those governing disclosure ofthe Parties'

     21
                                                                                z:ig-~~-io23z-cJc-
       Ca~~ 2:18-cv-10232-CJC-SS Doc~gmen~ 48 Fiied 08/05/19 Page 7 of 27 Page ID #:455




        1 Designated Material pursuant to this Order. Any Party may seek to challenge

        2 designations by a non-party under the provisions of Paragraph IV.B after providing at

        3 least ten(10) business days written notice to the non-party and agreeing that it will

        4 object to the non-party appearing in this Lawsuit for the limited purpose of seeking to

        5 ~ preserve its requested designation.

        6         G.    Unintentional Disclosure of Designated Material

        7         If Designated Material, or any portion thereof, is disclosed by the Receiving

        8 Party to any person or Party not authorized to receive such Designated Material under

        9 this Protective Order, then the Receiving Party shall use its best efforts to retrieve
  a
  ~
  d
~U     1~   immediately all copies of such Designated Material, and to bind such person to the
a~
c~ w   11 terms of this Order. In such event, the Receiving Party shall also (a) promptly inform
~z

  a    12 ~ such person of all the provisions of this Order;(b)identify such person immediately

       13 the Producing Party; and (c) request that such person execute the Confidentiality

       14 Undertaking in Exhibit A.

       15 III.    PROCEDURE FOR MARKING DESIGNATED MATERIAL

       16         Any Producing Party may mark Designated Material as either

       17 "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -ATTORNEYS'EYES

       18 ONLY"in accordance with this Order. The burden of establishing that Designated

       19 Material is either "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -

       20 ATTORNEYS'EYES ONLY" as defined herein shall be on the Producing Party.

       21                                              7
                                                                                    2:18-cv-10232-CJC-S
     Ca   2:18-cv-10232-CJC-SS Document 48 Filed 08/05/19 Page 8 of 27 Page ID #:456




      1 designation of Designated Material as either "CONFIDENTIAL" or "HIGHLY

      2 CONFIDENTIAL -ATTORNEYS'EYES ONLY" shall be deemed effective unless

      3 and until the Court orders otherwise or the Producing Party withdraws the designation.

      4 ~ Designated material must be marked in the following manner:

      5         A.    In the case of documents or any other tangible thing produced, designati

      6 ~ shall be   made    by placing the legend "CONFIDENTIAL" or "HIGHL

      7 ~ CONFIDENTIAL -ATTORNEYS' EYES ONLY" on each page of the document

      8 on the cover or in a prominent place on any other tangible thing prior to production

      9 the document or tangible thing along with a designation, e.g., bates number prefix,

Q°   10 the identity of the Producing Party;
aW
a~   11        B.     In the case of electronically stored information ("ESI")produced in nati
~z

 a   12 format, designation shall be made by contemporaneously producing abates-numbere

     13 slip sheet bearing the legend "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL

     14 ATTORNEYS' EYES ONLY," and including the corresponding bates number in

     15 file name of the native-format file (e.g., ProducingParty0001234.x1s). Any P

     16 printing or otherwise creating a tangible copy ofthe native file shall include the

     17 "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -ATTORNEYS'EYES ONL

     18 on each page ofthe document;

     19        C.     In producing original files and records for inspection, no marking need

     20 made by the Producing Party in advance of the inspection. For the purposes of

     21                                             8
                                                                                2:18-cv-10232-CJGS
     Ca~~ 2:18-cv-10232-CJC-SS Document 48 Fiied 08/05/19 Page 9 of 27 Page ID #:457




      1 inspection, all documents produced shall be considered as marked "HIGHL

      2 ~ CONFIDENTIAL -ATTORNEYS' EYES ONLY." Thereafter, upon selection

      3 specified documents for copying by the Receiving Party,the Producing Party shall

      4 as either "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -ATTORNEYS'

      5 ONLY," as applicable, the copies of such documents as may contain ei

      6 CONFIDENTIAL or HIGHLY CONFIDENTIAL -ATTORNEYS'.EYES ONLY,

      7 defined in Paragraphs I.B.I and I.B.2 at the time the copies are produced to

      8 Receiving Party. There will be no waiver of confidentiality by the inspection o

      9 CONFIDENTIAL or HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONL

e°   10 information before it is copied and marked pursuant to this Order; and
a~
as   11         D.    In the case of testimony provided during a deposition or
~z

     12 ~ transcripts or portions thereof shall be designated by the Producing Party either (i)

     13 the record during the deposition or hearing, in which case the pages of the transcri

     14 containing Designated Material shall be marked "CONFIDENTIAL" or "HIGHL

     15 CONFIDENTIAL -ATTORNEYS'EYES ONLY," as applicable, by the reporter, as

     16 Party may direct; or (ii) by captioned, written notice to the reporter and all counsel o

     17 record, given within thirty (30) business days after the reporter sends written notice

     18 the witness or the witness's counsel that the transcript is available for review, in

     19 case all counsel receiving such notice shall be responsible for marking the copies of

     20 designated transcript or portion thereof in their possession or control as directed by

     21
                                                                                 2:18-cv-10232-CJC-
              ~ 2:18-cv-10232-CJC-SS Document 48 Filed 08/05/19 Page 10 of 27 Page ID #:458




          1 Producing Party or witness. Pending expiration of the thirty-day period or the recei

          2 ~ ofsuch written notice from a Party(whichever comes first), all Parties and,ifapplicab

          3 any third-party witnesses or attorneys, shall treat the deposition transcript and

          4 ~ information contained therein as if it had been designated HIGHLY

          5 ~ -ATTORNEYS'EYES ONLY. If no such written notice is provided within the thirty

         6 day period, the designations) made during the deposition shall stand. If such wri

          7 notice is provided, the designations) provided in such notice shall be effective u

          8 receipt. No person other than a court reporter or Court personnel shall attend

          9 designated portions of such depositions unless such person is an authorized recipient o

Q°       10 Designated Material under the terms of this Order.
à~, w
oc ~     11         E.    In the event that a deposition or hearing is attended only by
~z

   a     12 ~ authorized to receive Designated Material, counsel may, for purposes of efficiency

         13 state on the record that the entire transcript for that day is to be treated as De

         14 Material until such time as there is a written request to specifically identify the

         15 of the transcript that are CONFIDENTIAL or HIGHLY CONFIDENTIAL

         16 ATTORNEYS' EYES ONLY. In the event of such request, the Party desiring

         17 maintain the treatment ofany portion ofthe transcript as CONFIDENTIAL or HIGHLY

         18

         19

         20

         21                                              to
                                                                                      2:18-cv-10232-CJC-
         Cas 2:18-cv-10232-CJC-SS Document 48 Filed 08/05/19 Page ~.1 of 27 Page ID #:459




           1 ~ CONFIDENTIAL -ATTORNEYS' EYES ONLY shall specify, by page and li

          2 numbers, the designated portions within thirty(30) days of the written request.

          3 IV.     CONTESTING THE DESIGNATION

          4         A.    No Party to this Lawsuit shall be obligated to challenge the propriety

          5 any designation by any Producing Party, and a failure to do so shall not constitute

          6 waiver or in any way preclude a subsequent challenge in the Lawsuit to the propriety

          7 ~ such designation.

          8         B.     Any Party may contest a claim of confidentiality. Any Party objecting

          9 the designation of any Discovery Material as either CONFIDENTIAL or HIGHL

a°       10 ~ CONFIDENTIAL -ATTORNEYS'EYES ONLY must give outside counsel of re
a`~. W
c~ `'    11 for the Producing Party (or, if the Producing Party is not represented by counsel in
~z
 d

         IZ   Lawsuit, the Producing Party itselfl written notice of its reasons for the objection

         13 least thirty(30)days prior to the commencement oftrial in this Lawsuit. The Prod

         14 Party will then have ten (10) business days after receipt of such notice to change

         15 designation or respond in writing why the designation is appropriate. The obj

         16 Party will then have ten(10) business days after receipt of such written reasons to

         17 a written counter-notice on the Producing Party that the objection is unresolved and

         18 reasons therefor.

         19         C.             esolution after     ice of the written notice of its reasons for

         20 objection by the object'       arty, or after service    actin notice by the Produc

         21                                             11
                     ~~5 ~~
                                           Y~sv/v~e~ v               ~-_
                             ~o c:A- t-
       Cash 2:18-cv-101. 2-CJC-SS I~c~ctJi~ler~t 4~ Filed 0 10511..9 Pace ~2 of 27 Page ICS x:460




         1 Party why the de ' nation is appropriate, the Producing Pa                    file a duly notice

        2 motion ten(10) business            s after receipt o       ounter-notice from the Party objectin

         3 to the designation that the          'ec'    party's objections are unresolved in order
                                                                                                                ~~
        4 maintain the de ' ation. On such motion,               Producing Party asserting confidentialit

         5 has       burden ofshowing that the designation is a           opriate.

        6           D.             information designated as either CONFIDENTIAL or HIG

        7 CONFIDENTIAL - A                ORNEYS' EYES ONLY shall remain as suc                 i unless th

         8 Producing Party does not respo          in writing why the design         n is appropriate withi

        9 ten(10)business days after receipt ofth           ritten      ice ofthe objecting Party's reason
                                                                                                          0~
  0
3"     10 for the objection; (ii) unless the ob'        ing Pa         oes not serve written notice on th
Q U¢
G, w
ac     1 1 Producing Party that the          section is unresolved within       n (10) business days afte
~z

  a0   12 receipt ofthe P          ucing Party's written reasons why the designate       is appropriate;(iii

       13 until t     matter is resolved by Court order; or (iv) until agreement of the parties.

       14 V.        DISCLOSURE OF DESIGNATED MATERIALS

       15           A.        Unless otherwise directed by the Court or authorized in writing by th

       16 Producing Party, Discovery Material designated as CONFIDENTIAL under this Orde

       17 may be disclosed by the Receiving Party only to the following persons:

       18                1.      counsel of record for the Receiving Party, including their regularl

       19           employed support staff (law clerks, paralegals, secretaries, and clerical staff

       20           assisting with the Lawsuit;

       21                                                  12
                                                                                           2:18-cv-10232-CJGS
         Cash 2:x.8-cv-10232-CJC-SS Dacui~~ent 48 Filed 08/05/19 Page 13 of 27 Page ID #:461




           1           2.    the Parties' respective attorneys (irrespective of whether they are

          2         counsel of record in the Lawsuit), including their in-house counsel and regularly

          3         employed support staff (law clerks, paralegals, secretaries, and clerical staff

          4         assisting with the Lawsuit;

          5            3.    the officers, directors, and employees of the Receiving Party to wh

          6         disclosure is directly necessary for the Lawsuit;

          7            4.    Judges, Magistrate Judges, law clerks, and clerical personnel of

          8         Court before which the Lawsuit is pending including any appellate Court, and

          9        jury, if any;

Q°       10            5.    court reporters and other persons involved in recording or transcribi~
a"~. W
oc ~     11         hearings, trial testimony, or deposition testimony in the Lawsuit;
~z

   a     12            6.    consultants (not including trial and jury consultants), or experts ai

         13        their staff who are expressly retained or sought to be retained by an attorn~

         14        described in subparagraph 1 or 2 of this section to provide assistance in tl

         15        Lawsuit, provided that any such persons first execute the Confidentiali

         16        Undertaking in Exhibit A. Disclosures under this sub-paragraph are to be may

         17        only to the extent necessary to perform such assistance;

         18            7.    any    person    who    authored    and/or   received    the    particul

         19        CONFIDENTIAL documents or information sought to be disclosed to th

         20        person, or any witness testifying in a deposition or hearing when the examinir

         21                                             13
                                                                                     2:18-cv-10232-C7C-S
           2:x.8-cv-10232-CJC-SS Document 48 Filed 08/05/19 Page 14 of 27 Page ID #:462




       1        attorney has a good faith basis to believe the witness is the author and/or recei

       2        the particular CONFIDENTIAL documents or information sought to be disclo

       3        to that witness. Any witness testifying in a deposition or hearing may be

       4        CONFIDENTIAL documents or information of a Producing Party provided

       5        the witness is:(a) a current employee, attorney, director, officer, or agent of

       6        Producing Party, or a corporate designee of the Producing Party under

       7        30(b)(6) of the Federal Rules of Civil Procedure; or (b) a former employee

       8        attorney, director, officer, or agent of the Producing Party if, at the time of

       9        witness' employment, the CONFIDENTIAL documents or information were i

Q°    10        existence and the witness had access to such CONFIDENTIAL;
aW
aW    11           8.     litigation support vendors retained by outside counsel for
~z

 `~   12        functions as photocopying, scanning, stenography, videography, imaging,

      13        preparation of graphics, demonstratives, and audio and/or video productions

      14        other e~ibits for deposition, trial, or other court proceedings in the Lawsuit, bu

      15        only ifthey execute the Confidentiality Undertaking in E~ibit A,and only to

      16        extent necessary for the particular litigation support services being rendered

      17        in accordance with the vendor's ordinary operating procedure;

      18           9.     mock jurors, trial consultants, and jury consultants engaged by

      19        Parties in preparation for trial, provided that(i) no Party will use any mock juror

      20        trial consultant, or jury consultant who is employed or affiliated with or

      21                                             14
                                                                                  2:18-cv-10232-CJC-
            ~ 2:18-cv-10232-CJC-SS Document 48 Filed 08/Q5/~9 Page 15 of 27 Page {D #:463




        1         knows any person employed by or affiliated with either Party to the Lawsuit;(ii

        2         mock jurors, trial consultants, and jury consultants will not be allowed to retain

        3         any tangible materials that contain or disclose any Designated Material; and (iii

        4         any such persons first execute the Confidentiality Undertaking in Exhibit A; an.

        5              10.     persons who have been retained by a Party to provide translation

        6         interpretation from one language to another, provided that such

        7         execute the Confidentiality Undertaking in Exhibit A.

        8         B.        Unless otherwise directed by the Court or authorized in writing by

        9 ~ Producing Party, Discovery Material designated as HIGHLY CONFIDENTIAL

3~ °   10 ~ ATTORNEYS' EYES ONLY may be disclosed by the Receiving Party only to th
a~
a      11 ~ following persons:
~z

  `a   12              1.     counsel of record for the Receiving Party, including their r

       13         employed support staff (law clerks, paralegals, secretaries, and clerical

       14         assisting with the Lawsuit;

       15              2.     the Parties' respective attorneys (irrespective of whether they

       16         counsel of record in the Lawsuit), including their in-house counsel and regular

       17         employed support staff (law clerks, paralegals, secretaries, and clerical staf

       18         assisting with the Lawsuit;

       19              3.     Judges, Magistrate Judges, law clerks, and clerical personnel of

       20         Court before which the Lawsuit is pending including any appellate Court, and

       21                                              15
                                                                                   2:18-cv-10232-CJC-
           ~ 2:18-cv-10232-CJC-SS Document 48 Filed 08/05/19 Page 16 of 27 Page ID #:464




       1 ~~      jury, if any;

       2            4.     court reporters and other persons involved in recording or transcribi

       3         hearings, trial testimony, or deposition testimony in the Lawsuit;

       4            5.     consultants (not including trial and jury consultants), or experts

       5         their staff who are expressly retained or sought to be retained by an attoi

       6         described in subparagraph 1 or 2 of Section V.A to provide assistance in

       7         Lawsuit, provided that any such persons first execute the Confidentiali

       8         Undertaking in Exhibit A. Disclosures under this sub-paragraph are to be

       9         only to the extent necessary to perform such work;
 a
 ~d
3
~°    10            6.     any person who authored and/or received the particular HIGHL
aW
                 CONFIDENTIAL -ATTORNEYS' EYES ONLY information sought to
 z    11

 a    12         disclosed to that person, or any witness testifying in a deposition or hearing w

      13         the examining attorney has a good faith basis to believe the witness is the

      14         and/or received the particular HIGHLY CONFIDENTIAL -ATTORNEYS

      15         EYES ONLY information sought to be disclosed to that witness. Any witnes

      16         testifying in a deposition or hearing may be shown HIGHLY CONFIDENTIAI

      17         - ATTORNEYS' EYES ONLY information of a Producing Party provided tha

      18         the witness is:(a) a current employee, attorney, director, officer, or agent of

      19         Producing Party, or a corporate designee of the Producing Party under R

      20         30(b)(6) of the Federal Rules of Civil Procedure; or (b) a former employ

      21                                              16
                                                                                   2:18-cv-10232-CJ
         Cash 2:18-cv-10232-CJC-SS Document 48 Fled 08/05/19 Page 17 of 27 Page ID #:465




           1       attorney, director, officer, or agent of the Producing Party if, at the time of

          2        witness' employment, the HIGHLY CONFIDENTIAL -ATTORNEYS'E

          3        ONLY information was in existence and the witness had access to such HIGHL

          4        CONFIDENTIAL -ATTORNEYS'EYES ONLY information;

          5           7.     litigation support vendors retained by outside counsel for s

          6        functions as photocopying, scanning, stenography, videography, imaging,

          7        preparation of graphics, demonstratives, and audio and/or video productions

          8        other e~ibits for deposition, trial, or other court proceedings in the Lawsuit,

          9        only ifthey execute the Confidentiality Undertaking in Exhibit A,and only to

Q°       10        extent necessary for the particular litigation support services being rendered
a`~. w
aW       11        in accordance with the vendor's ordinary operating procedure;
~z

   a     12           8.     mock jurors, trial consultants, and jury consultants engaged by

         13        Parties in preparation for trial, provided that(i) no Party will use any mock juror

         14        trial consultant, or jury consultant who is employed or affiliated with or w

         15        knows any person employed by or affiliated with either Party to the Lawsuit;(i

         16        mock jurors, trial consultants, and jury consultants will not be allowed to retai

         17        any tangible materials that contain or disclose any Designated Material; and (iii

         18        any such persons first execute the Confidentiality Undertaking in Exhibit A;

         19           9.     persons who have been retained by a Party to provide translation

         20        interpretation from one language to another, provided that such trans

         21                                             17
                                                                                     2:18-cv-10232-CJGS
          ~ 2:18-cv-10232-CJC-SS Document 48 Filed 08/Q5/19 Page 18 of 27 Page ID #:466




      1          execute the Confidentiality Undertaking in Exhibit A.

      2 VI.      COURT PROCEDURES

      3          Designated Material may be included with, or referred to in, papers filed with



      5          ?may documents(including briefs), tangible things, o
                                                                                        ~~~ a
      4 the Court in the Lawsuit only in accordance with the following procedures: ~~~-t.
                                                                                            Se~-

                                                                               rmation designated as

      6 (or including info      tion designated as)C        DENTIAL or HIGHLY

      7 CONFIDENTIAL — ATTO                 'S EYES ONLY that are submitted to the Court in

      8 support of or in o     osition to a motion or in        ced at a hearing or during trial may

      9 retain t 'r protected confidential status only by order ofthe

~°   10 VII. PROCEDURE FOR DISCLOSURES TO OTHER PERSONS
a~
aW   11          At the written request of the Receiving Party, the Producing Party may agree in
~z

 a   12 writing to allow the Receiving Party to disclose to a specified third party any ofthe

     13 ~ Producing Party's Designated Material identified in the written request.

     14 I VIII. UNINTENTIONAL FAILURE TO DESIGNATE

     15          If any Producing Party discovers that it has inadvertently failed to designate

     16 ~ mark    any   Discovery     Material    as   either     CONFIDENTIAL         or    HIGHL

     17 CONFIDENTIAL - ATTORNEYS' EYES ONLY, the Producing Party

     18 subsequently inform the Receiving Party of the confidential nature of the discl

     19 Designated Material, and the Receiving Party shall treat the disclosed Discov

     20 Material as either CONFIDENTIAL or HIGHLY CONFIDENTIAL -ATTORNEYS

     21                                                18
                                                                                     2:18-cv-10232-CJC-
          ~ 2:~8-cv-10232-CJC-SS Document 48 Filed 08/05f19 Page 19 of 27 Page ID ~k:467



      1 EYES ONLY upon receipt of written notice from the Producing Party. Disclosure o

      2 such Discovery Material to persons not authorized to receive that material prior

      3 receipt ofthe confidentiality designation shall not be deemed a violation of this Order.

      4         However, in the event the material has been distributed in a manner

      5 ~ with the later-applied designation, the Receiving Party will take the steps necessary

      6 ~ conform distribution to the categorical designation, i.e., by retrieving all copies of

      7 Discovery Material, or notes or extracts thereof, in the possession of the persons

      8 authorized under this Order to possess such Discovery Material and advising th

      9 persons to whom disclosure was made that the Producing Party has designated

Q°   10 ~ material as confidential and that such material must be treated as provided in the
aW
a    11 ~ unless otherwise agreed by the Parties or ordered by the Court.
~z

'a   IZ IX.     UNINTENTIONAL DISCLOSURE OF ATTORNEY-CLIENT OR

     13         WORK PRODUCT MATERIAL

     14         Pursuant to Federal Rule of Evidence 502(d) and (e), the production of

     15 discovery material by any Party, whether inadvertent or not, shall be without prejudi

     16 to any subsequent claim by the Producing Party that such discovery material i

     17 ~ privileged or attorney-work product, and shall not be deemed a waiver of any

     18 privilege or protection in either the litigation pending before the court, or any

     19 federal or state proceeding.

     20

     21                                              19
                                                                                  2:18-cv-10232-CJ
            ~ 2.18-cv-10232-CJC-SS D~c~a~~~ent 48 Filed 0 105/19 Fage 20 of 27 Page ID #:46€3




        1         The Producing Party may give written notice to the Receiving Party that

        2 ~ document is subject to a claim of attorney-client privilege or work product immuni

        3 and request that the document be destroyed or returned to the Producing Party. Unles

        4 the Producing Party claims that the entire document is subject to a claim of attorney

        5 client privilege or work product immunity, the Producing Party shall, together with i

        6 written notice, produce a copy of the document with the claimed privileged materi

        7 redacted.

        8         Within five (5) business days of receiving written notice and a copy of

        9 ~ document with claimed privileged material redacted, the Receiving Party shall

       10 or destroy all copies of such document, along with any notes or other work
~ U
0. w
~ `'   11 reflecting the contents of such document, and shall destroy all excerpts thereof. U
~z

 '
 ~     IZ request ofthe Producing Party, the Receiving Party ofthe inadvertent production

       13 provide an affidavit to the Producing Party that all copies and excerpts, along with

       14 notes or other work product reflecting the contents ofsuch document,and were

       15 or destroyed. In any event, all material shall be deleted from any litigation-support

       16 other database. No use shall be made ofsuch materials during depositions or at trial,

       17 shall they be disclosed to anyone who was not given access to them before the

       18 to return or destroy.

       19         Return or destruction ofthe document by the Receiving Party shall not cons

       20 an admission or concession, or permit any inference, that the returned document is, i

       21                                            20
                                                                                 2:18-cv-10232-CJC-S
           Cas ~ 2:18-cv-10232-CJC-SS Document 48 Filed 08!05/19 Page 21 of 27 Page ID #:469




             1 fact, properly subject to a claim of attorney-client privilege or work product immunity.

            2 Ifthe Receiving Party believes that the document is not subject to the protections ofthe

            3 attorney-client privilege or work product immunity, the Receiving Party will cont

            4 counsel for the Producing Party within five(5)business days ofreceiving written not

            5 from the Producing Party that the document is subject to a claim of attorney-clie

            6 privilege or work product immunity so that the Parties' counsel may meet and conf
                               SQ~ L..~2. 3~-
            7 on the matter. ~~~~~                         ~'~ ~ a ~ ~ RCC ~ ~~o=~r~~      ~ N V U{   ~,~.

            8

            9         The Parties agree that employing electronic keyword searching to identify

3~ v       10 prevent disclosure of privileged material constitutes "reasonable steps to pre
a`'.
aW         11 disclosure" under Federal Rule ofEvidence 502(b)(2).
~z

       a   12         Unless previously waived, the inadvertent disclosure of any documents subj

           13 ~ to a privilege or immunity shall not be deemed a waiver of that privilege or imm

           14 ~ as to any other documents, testimony, or evidence.

           15 X.      RESERVATION OF RIGHTS AND MISCELLANEOUS PROVISIONS

           16         A.    No Limitation of Other Rights

           17         This Order shall be without prejudice to the right of any Party to

           18 production of any information on any and all grounds other than confidentiality.

           19

           20

           21                                            21
                                                                                     2:18-cv-10232-CJGS',
              ~ 2:1~-cv-10232-CJC-SS Document ~8 Filed 08/05/19 Page 22 of 27 Page ID x#:470




          1         B.    Release From or Modification of This Order

          2         This Order is entered without prejudice to the right of any Party to apply to t

          3 Court at any time for additional protection, or to release, rescind, or modify t

          4 restrictions of this Order, to determine whether a particular person shall be entitled

          5 receive any particular information or to seek relief from inadvertent disclosure

          6 privileged orwork-product information. This Order does not preclude all ofthe P

          7 to this Order from entering into any stipulation (in writing or on the record) constitu

          8 a modification of this Order subject to the Court's review.

          9         C.    Admissibility and No Admissions

3~ °     10         Nothing herein shall be construed to affect in any way the evidenti
à~» w
a~       11 admissibility or relevance of any document, testimony, or other matter at any cour
~z

 'a      12 proceeding related to this matter. Neither designation or lack of designation o

         13 documents or information as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL

         14 ATTORNEYS' EYES ONLY" nor agreeing to treat documents produced under

         15 designations pursuant to this Agreement constitutes any admission or acknowledgerr

         16 that any such documents or information do or do not constitute trade secrets

         17 proprietary information or do or do not enjoy any other legal status, and is inadmissible

         18 for any such purpose.

         19

         20

         21                                             22
                                                                                     2:18-cv-10232-CJG'
      Cash 2:~8-cv-102 2-CJC-SS Docui~~ent 4~ Fled 08105f19 Pace 23 cif 27 Page ID #:471




        1        D.    Non-Party Request/Subpoena of Designated Material

       2        Ifa Receiving Party receives a subpoena or other compulsory process from a non

       3 party to this Order seeking production or other disclosure of a Producing Party'

       4 Designated Material, that Receiving Party shall give written notice to outside

       5 of record for the Producing Party (or, if the Producing Party is not represented

       6 counsel in this Lawsuit,to the Producing Party itselfl within ten(10)business days

       7 receipt ofthe subpoena or other compulsory process identifying the specific Desi

       8 Material sought and enclosing a copy ofthe subpoena or other compulsory process. I

       9 the Producing Party timely seeks a protective order, the Receiving Party to whom

3
~°    10 subpoena or other compulsory process was issued or served shall not produce
a~
aW    11 Designated Material requested prior to receiving a Court order or consent of
~z

 `~   IZ Producing Party. In the event that Designated Material is produced to the non-party

      13 ~ such material shall be treated as Designated Material pursuant to this Order.

      14        E.     Counsel's Right to Provide Advice

      15        Nothing in this Order shall bar or otherwise restrict any counsel herein

      16 ~ rendering advice to the counsel's Party-client with respect to the Lawsuit, and in

      17 course thereof, relying upon an examination of Designated Material, provi

      18 however, that in rendering such advice and in otherwise communicating with the Party

      19 client, the counsel shall not disclose any Designated Material, nor the source of

      20

      21                                             23
                                                                                 2:18-cv-10232-CJC-SS
      Cash 2:~8-cv-10232-CJC-S5 Document 48 Filed 0£3/g5/19 Page 24 of 27 Page ID x:472




        1 Designated Material, to anyone not authorized to receive such Designated Materi

       2 pursuant to the terms of this Order.

       3        F.     Privileged and Irrelevant Materials

       4        Nothing in this Order shall be construed as requiring disclosure of privilegE

       5 materials, materials subject to protection under the work product doctrine, or materia

       6 which are otherwise beyond the scope of permissible discovery.

       7        G.     Notice

       8        Transmission by overnight courier, facsimile or electronic mail is acceptable f~

       9 all notification purposes, provided that, with regard to electronic mail, all counsel
 0
3~    10 record are included on the notification.
d¢
aW
aW    1 1 XI.   FINAL DISPOSITION
~z

 a0   12        The ultimate disposition of Designated Materials will be subject to a final ord

      13 ofthe Court upon completion ofthe Lawsuit.

      14 XII. TERMINATION

      15        The termination ofthe Lawsuit shall not automatically terminate the effectivene

      16 of this Order, and persons subject to this Order shall be bound by the confidentiali

      17 obligations of this Order until the Producing Party agrees otherwise in writing or th

      18 Court(or any other court or competent jurisdiction) orders otherwise.

      19

      20

      21                                            24
                                                                                 2:18-cv-1
        Cash 2:18-cv-10232-CJC-SS Document 48 Filed 08/05/19 Pace 25 of 27 Page !D #:473




          1 XIII. USE AT TRIAL

         2        This Order is not intended to govern the use ofDesignated Material at the trial o:

         3 the Lawsuit. Procedures governing the use of Designated Material at trial, if necessary

         4 will be established by separate order, pursuant to application by one or more of thf

         5 Parties to the Court, or sua sponte pursuant to the Court's own procedures, and may bf

         6 addressed at the pre-trial conference.

         7 Pursuant to Federal Rule of Civil Procedure 26, and it appearing that discovery in the

         8 above-entitled Lawsuit is likely to involve the disclosure of confidential information,

         9 and good cause appearing,
 0
3~  J   10        IT IS SO STIPULATED,THROUGH COUNSEL FO RECORD.
Q   U
0
.w
a~      1 1 SRIPLAW                                        STITES & HARBISON PLLC
~z
0
.~      12 By: /s/ Jonah A. Grossbardt        By:/s/Bruce B. Paul
           Jonah A. Grossbardt                Bruce B. Paul
        13
           Attorneys for Plaintiff            Attorneys for Defendant
        14 Sid Avery And Associates, Inc      Pixels.com, LLC
           D/B/A/ MPTV Images
        15
                 IT IS SO ORDERED,this~day of       ,2019
        16

        17

        18

        19
                                                                 Suzanne N. Segal
        20                                                     U.S. Magistrate Judge
                                                                                          3

        21                                            25
                                                                                       2:18-cv-1023
       Cash 2.~8-cv-10232-CJC-SS Document 48 Filed 08/05/19 Page 26 of 27 Page ID #:474




         1                                           EXHIBIT A
                                        CONFIDENTIALITY UNDERTAKING
        2

        3             I,                             ,state that:

        4
             ~ My business address is
        5
             ~ My present employer and job description are
        6

        7
             ~ My relationship to the Parties to the above-captioned lawsuit is as follows
        8

        9
 0
3¢     10
Q U
C~ w
a~     11           I have read and reviewed in its entirety the Protective Order ("Protective Order";
~z

  a0   12 entered in this matter.

       13           I hereby agree to be bound by and comply with the terms ofthe Protective Order.

       14 and not to disseminate or disclose any information subject to the Protective Order tha~

       15 I review or about which I am told, to any person, entity, Party, or agency for any reason.

       16 except in accordance with the terms ofthe Protective Order.

       17          I understand that contempt sanctions may be entered for violation of thi:

       18 Protective Order and further agree to submit to the jurisdiction of this Court for the

       19 purposes of enforcement of the terms of this Protective Order.

       20          DATED this             day of                    ,20_.
       21                                               26
                                                                                     2:18-cv-10232-CJC-
            ~ 2:18-cv-10232-CJC-SS DocuO~t~ent 48 Filed 08/05/15 Page 27 of 27 Page ID #:475




        1
                                                                     Name
        2

        3

        4

        5

        6

        7

        8

        9

3~     10
Q U
F+ w
aW     11
~z

  a    12

       13

       14

       15

       16

       17

       18

       19

       20

       21                                           27
                                                                               2:18-cv-10232-CJC-S~
